Citation Nr: 0208076	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-04 057	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post operative 
resection medial plica and partial medial meniscectomy of the 
left knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978 and from May 1979 to March 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which increased the assigned 
evaluation for the veteran's left knee disability to a 10 
percent evaluation.  Pursuant to a May 1999 rating, the 
assigned evaluation was increased to a 20 percent disability 
evaluation, and, thereafter, it was increased to a 30 percent 
rating pursuant to a January 2002 rating.  

The case was previously before the Board in August 2000, at 
which time it was Remanded to consider additional evidence.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The post operative resection medial plica and partial 
medial meniscectomy of the left knee disability is reflected 
by subjective complaints of chronic knee pain, weakness, 
stiffness, swelling and heat and manifested primarily by 
clinical observations of no more than severe instability and 
with flexion no worse that 67 degrees and with rather severe 
limitation of extension (-38 degrees).


CONCLUSION OF LAW

The criteria for entitlement to a 60 percent evaluation, but 
no higher, for post operative resection medial plica and 
partial medial meniscectomy of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5162, 
5257, 5260, 5261 (2001); see also new regulations at 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, X-
ray reports and numerous private medical records in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set out below.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58. Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
September 2001.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

Knee disabilities are generally evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. §  4.71a, Diagnostic Code 5258.  

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board observes that the veteran's left knee disability 
has been evaluated pursuant to the criteria for recurrent 
subluxation and lateral instability under Diagnostic Code 
5257.  The Board observes that joint instability has been 
previously documented.  See e.g. April 1999 VA examination 
report.

The veteran was most recently afforded a VA examination in 
September 2001.  The veteran registered complaints of chronic 
knee pain, weakness, stiffness, swelling and heat.  He 
reported flare-ups with walking more than five minutes.  The 
examiner characterized additional functional impairment at 25 
percent due to flare-ups.  He uses a brace and cane at all 
times.  There was no history of subluxation.  "[A] terribly 
decrepit gait" was reported along with use of a cane with 
extensive left knee brace with lateral metal supports.  The 
examiner reported that motion stopped when pain began.  
Flexion on the left was to 67 degrees (normal flexion was 
reported to 140 degrees).  Extension on the left was to minus 
38 degrees.  His left knee was described as unstable 
anteriorly, posteriorly and laterally.  Subluxation and 
lateral instability were noted.

The words "slight," "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The Board noted that the RO regarded the veteran's 
subluxation or lateral instability as severe and assigned a 
30 percent evaluation for this component of the disability at 
issue.  This evaluation level is the maximum afforded under 
the schedule for this disability.  The record does not 
suggest pertinent symptomatology beyond that contemplated by 
the disability levels set out in the rating schedule.  

Limitation of Motion/Degenerative Arthritis

Although evaluation of the same disability, or the same 
manifestation of a service-connected disability under 
different diagnoses is to be avoided, the Court has held that 
separate disability ratings are possible in cases in which 
the veteran has separate and distinct manifestations of the 
same injury.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
38 C.F.R. § 4.14 (1999).  In assigning different disability 
evaluations, the critical element is that none of the 
symptomatology for the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Esteban, 6 Vet. App. at 262. 

The VA General Counsel has issued two opinions pertinent to 
claims of entitlement to higher evaluations for knee 
disabilities.  These opinions reflect that a veteran who has 
X-ray evidence of arthritis and instability of the knee may 
be evaluated separately under Diagnostic Codes 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) (9- 
98).  Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Despite that September 2001 VA X-rays reported no significant 
abnormalities, the existence of degenerative arthritis of the 
left knee is amply demonstrated by other medical evidence of 
record.  See e.g. VA outpatient treatment records from July 
2000, September 1999 Springfield Memorial Hospital report; 
June 15, 1999 report from Northeast Alabama Orthopedic 
Clinic; and April 1999 VA examination report.  Moreover, 
although the RO formally denied a claim of entitlement to 
service connection for degenerative arthritis as secondary to 
the veteran's left knee condition in an October 1999 rating, 
the rationale offered was that the claimed condition was 
already the basis for an increased evaluation that was 
afforded in a May 1999 rating.  Accordingly, a disposition 
favorable to the veteran on the issue of service connection 
is considered settled, and, moreover, the compensation level, 
if any, associated with degenerative arthritis of the left 
knee is properly before the Board as it is an integral 
component of the disability evaluation at issue.  

In addition to the September 2001 VA examination results 
detailed above, the Board observes that the veteran underwent 
knee surgery on several occasions during the pendency of this 
appeal.  In March 1997, he had a medial meniscus tear repair 
performed.  In December 1997, he underwent an Elmslie-Trillat 
tuberplasty to reallign the patella.  In September 1998, he 
had the bone screws removed.  Nevertheless, he continued to 
have problems with pain, swelling and buckling of the knee.  
On July 30, 1999, the veteran underwent an arthroscopic 
examination of the left knee with partial median meniscectomy 
and chondroplasty of the patellofemoral joint.  

When there is limitation of motion demonstrated, such as is 
produced by arthritis or otherwise, evaluation is pursuant to 
Diagnostic Codes 5260 or 5261.  Where there is limitation of 
leg flexion to 15 degrees, a 30 percent evaluation would be 
warranted.  Where the limitation is to 30 degrees, a 20 
percent evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board observes that, while the veteran was afforded 
temporary total evaluation for periods of convalescence 
associated with his various surgeries detailed above, his 
demonstated range of knee motion suggests a greater 
disability than has been heretofore recognized.  For example, 
on August 27, 1997, range of motion of the left knee was 
reported as from 5 to 105 degrees with active extension of -
20 degrees; following the allowed period of convalescence, 
range of motion was reported from 5 to 110 degrees with 
active extension to only -15 degrees.  

The more recent September 2001 VA examination reports some 
further worsening of the disability.  Range of motion was 
then reported as flexion to 67 degrees, technically a 
noncompensable limitation pursuant to Diagnostic Code 5260, 
but nevertheless, rather severe limitation of extension (-38 
degrees) was also reported, approximating a 50 percent 
evaluation in accordance with Diagnostic Code 5261.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  In this case a knee disability manifested by 
limitation of range of motion is to be combined with a knee 
disability manifested by instability.  However, the rule for 
combining evaluations is further regulated by the "Amputation 
Rule" set forth in 38 C.F.R. § 4.68, which provides that 
"[t]he combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed."  

Amputations below the knee warrant, at most, a 40 percent 
disability rating.  However, inasmuch as the knee joint 
itself is at issue in this case, the disability is more 
appropriately evaluated on the basis of a hypothetical above 
the knee amputation.  The schedule provides that combined 
evaluations for disabilities above the knee to the lower 
third or mid thigh region shall not exceed the 60 percent 
evaluation, Diagnostic Code 5162, which is the disability 
evaluation warranted in this instance.  

As the veteran's service-connected disability will be awarded 
a 60 percent rating under Diagnostic Code 5162, which is the 
maximum evaluation available for a knee, there is no basis 
upon which to assign an increased schedular evaluation, 
including functional loss due to pain, limitation of motion, 
incoordination, atrophy, etc., under the criteria of 38 
C.F.R. §§ 4.40, 4.45, 4.59. 38 C.F.R. § 4.71a, Diagnostic 
Code 5021 (1998); see also Johnston v. Brown, 10 Vet. App. 80 
(1997).

The Board observes that, apart from several periods of 
convalescence for which the veteran was afforded total 
ratings, the record indicates that the veteran has remained 
employed, most recently as a teacher's assistant.

There is no competent evidence of record which indicates that 
the veteran's disability has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care which has not been accounted for.  Thus, there 
is no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to a 60 percent evaluation, but no higher, for 
post operative resection medial plica and partial medial 
meniscectomy of the left knee is granted, subject to the 
provisions governing the award of monetary benefits. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

